FILED
                             NOT FOR PUBLICATION                            JAN 28 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALFREDO LIM REYES,                               No. 13-72704

               Petitioner,                       Agency No. A070-223-999

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Alfredo Lim Reyes, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that, even if Reyes was

credible, Reyes’s problems with the New People’s Army in the Philippines did not

rise to the level of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th

Cir. 2003); see also Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) ( “Threats

standing alone ... constitute past persecution in only a small category of cases, and

only when the threats are so menacing as to cause significant actual suffering or

harm.”) (internal quotation and citation omitted). Substantial evidence also

supports the agency’s finding that Reyes did not demonstrate a well-founded fear

of persecution in the Philippines. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003) (possibility of future persecution too speculative). Thus, Reyes’s

asylum claim fails.

      Because Reyes failed to meet the lower standard of proof for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190. We reject Reyes’s contention that the BIA denied

his withholding of removal claim without fully considering record evidence. We

also reject Reyes’s contention regarding the inadequacies in the IJ’s denial of

withholding of removal. See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir. 1995)


                                           2                                      13-72704
(“Any error committed by the IJ will be rendered harmless by the Board’s

application of the correct legal standard.”). Thus, Reyes’s withholding of removal

claim fails.

       This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

       PETITION FOR REVIEW DENIED.




                                          3                                    13-72704